Citation Nr: 0019036	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lung disability due 
to tobacco use.

2.  Entitlement to service connection for peripheral vascular 
disease due to tobacco use. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from August to October 
1959, February to August 1960 and from January to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
peripheral vascular disease and lung disability as due to 
tobacco use, and also denied service connection for 
peripheral vascular disease on a non tobacco use basis.  
However, it is clear from the veteran's substantive appeal 
and from the written arguments submitted by his 
representative that the veteran's appeal for service 
connection for peripheral vascular disease is based solely on 
his use of tobacco.  The Board will limit its consideration 
accordingly.

In May 1994, the veteran was provided a statement of the case 
on the issues of entitlement to service connection for 
residuals of pneumonia and whether new and material evidence 
had been submitted to reopen claims for service connection 
for bilateral hearing loss and a nervous disorder.  While the 
veteran requested a hearing at the RO addressing these 
issues, he did not appear for the scheduled hearing.  Neither 
the veteran nor his representative has addressed either of 
these issues in their subsequently submitted statements.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to either of 
these issues. 

The Board also notes that in the March 1996 rating decision, 
the RO denied service connection for tinnitus.  In a November 
1999 statement, the veteran's representative requested that 
the claim for service connection for tinnitus be reopened.  
As this issue has not been addressed by the RO, it is 
referred to the RO for appropriate action. 



FINDING OF FACT

The claims for service connection for lung disability and 
peripheral vascular disease due to tobacco use are not 
plausible. 


CONCLUSION OF LAW

The claims for service connection for lung disability and 
peripheral vascular disease due to tobacco use are not well 
grounded.  38 U.S.C.A. § 5107(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In addition, 38 C.F.R. § 3.310(a) (1999) provides 
that disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that determination of whether the veteran is dependent 
on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a). 

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claims.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented  claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Service medical records show that in March 1960, the veteran 
was seen for a persistent cough.  At that time, an X-ray of 
the chest revealed markings which were slightly accentuated 
at the right base and were suggestive of minimal pneumonitis.  
The remainder of the service records are otherwise negative 
for evidence of lung disability.  Service medical records 
include no evidence of nicotine dependence or peripheral 
vascular disease.  The veteran's lungs and cardiovascular 
system were found to be normal on examination for discharge 
in May 1963.

There is no post-service medical evidence of record 
suggesting the presence of lung disability or peripheral 
vascular disease until many years after the veteran's 
discharge from service.  

A summary of the veteran's VA hospitalization in September 
1993 shows that the veteran reported a long history of 
tobacco use and was found to have obstructive pulmonary 
disease.  

During a November 1993 VA examination, the veteran indicated 
that while he was in the service, he had contracted pneumonia 
and was hospitalized.  He reported experiencing increasing 
shortness of breath over the years, and that he had been 
diagnosed with emphysema three years previously.  The 
examiner noted that the veteran had smoked three packs of 
cigarettes a day for forty years and that he did not have a 
family history of lung problems.  An assessment of emphysema 
which the examiner suspected was strongly related to the 
appellant's smoking rather than the in-service episode of 
pneumonia was recorded. 

During a February 1994 VA examination, the veteran reported 
that he started smoking three to four months after he entered 
service, and by the time he was discharged in 1963, his 
consumption had increased to two and a half to three packs of 
cigarettes a day.  He stated that since service discharge, 
his smoking had increased to four packs of cigarettes a day.  
The examiner diagnosed severe emphysema and stated that the 
etiology of the veteran's lung condition was most likely his 
extensive history of cigarette smoking. 

A September 1997 report, submitted by Terry L. Haney, M.D., 
reflects that he had treated the veteran since January 1992, 
and that the veteran was claiming benefits for a lung disease 
in response to cigarette smoking during service.  The 
physician noted that the veteran reported having smoked 
heavily both during and subsequent to his active military 
service.  He also noted that the veteran had developed 
classic symptoms of peripheral occlusive vascular disease in 
response to atherosclerosis and thromboangiitis obliterans.  
He commented that there was no difficulty in confirming the 
veteran's continued tobacco use after his discharge from 
service and the devastating disabling vascular disease that 
it has caused. 

A March 1998 report, submitted by Michael W. Shedd, M.D., 
reflects that the veteran had emphysema, and that he was 
instructed to stop smoking and avoid other potential 
pulmonary noxious dusts and fumes.  An etiology with respect 
to the emphysema was not otherwise reported. 

As noted above, the record contains no medical evidence 
showing a diagnosis of nicotine dependence in service or 
thereafter.  Moreover, the record contains no medical 
evidence linking either of the veteran's claimed disabilities 
to his use of tobacco in service.  The record includes 
medical evidence of current peripheral vascular disease and 
lung disability.  It also includes medical evidence of a 
nexus between the veteran's lung disability and his long 
history of tobacco use and of a nexus between the veteran's 
peripheral vascular disease and his continued use of tobacco 
after his discharge from service.  However, the record 
contains no medical evidence showing a diagnosis of nicotine 
dependence in service or thereafter and no medical evidence 
linking either of the veteran's claimed disabilities to his 
use of tobacco in service.  

The evidence of nicotine dependence and of a relationship 
between the veteran's use of tobacco in service and his 
claimed disabilities is limited to the veteran's own 
statements.  Although the veteran is competent to state that 
he began smoking during service, as a lay person, he is not 
competent to render a diagnosis of nicotine dependence or to 
provide an opinion linking his claimed disabilities to his 
use of tobacco in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claims are not well grounded.


ORDER

Service connection for lung disability due to tobacco use is 
denied. 

Service connection for peripheral vascular disease due to 
tobacco use is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

